Title: From Thomas Jefferson to Joseph Alston, 4 August 1808
From: Jefferson, Thomas
To: Alston, Joseph


                  
                     Sir 
                     
                     Monticello Aug. 4. 08.
                  
                  I have duly recieved your letter of July 6. covering the resolutions of the legislature of South Carolina of June 29. and I see in those resolutions a new manifestation of the National spirit of which South Carolina has given so many proofs. it is the more exemplary, as it is certain that no state sacrifices more by the operation of a measure which, whether to avoid war, or to prepare for it, has been deemed equally necessary. the unanimity too of these resolutions, does peculiar honor to those individuals, who differing from the mass of their fellow citizens in their opinions of government, yet forget all differences when the rights of their country are in question: who when it is assailed by foreign wrong, and menaced with the evils of war, instead of encouraging enemies by forebodings of weakness and division, present to them one common and undivided front.    persuaded that the sentiments expressed in these resolutions are a true specimen of those entertained by the great mass of our fellow citizens, we may regret the evils which a contrary opinion in others may produce, be we cannot fear the result of any trial they may put us to.
                  I recieve with particular gratification assurances of approbation from the legislature of South Carolina, & will not cease in my endeavors to merit a continuance of it. I pray you to accept my salutations and assurances of great respect and consideration.
                  
                     Th: Jefferson 
                     
                  
               